DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17, 26-27 and 35 are allowed.
The following is an Examiner's statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter:     
          Regarding claims 1, 26 and 35, the closest prior arts, Nair et al (20180324585) discloses, FIG. 4 shows UE 402, (R)AN 404, AMF 406, SLF 408, AUSF/UDM 410-1 and AUSF/UDM 410-2. Although only two AUSF/UDMs are depicted, any number of AUSF/UDMs may be implemented in accordance with the embodiments described herein. In step 1 of the UE authentication procedure flow of FIG. 4, UE 402 sends a registration request (encrypted IMSI) through (R)AN 404 to AMF 406. Note that by referring to encrypted IMSI, this can refer to the portion of the IMSI that is typically encrypted, e.g., MSIN, or all or other parts of IMSI. In step 2, AMF 406 sends an authentication request (encrypted IMSI) to SLF 408. Step 3 includes sub-steps 3a and 3b. In step 3a, SLF 408 decrypts the encrypted IMSI. In one embodiment, SLF 408 decrypts the encrypted IMSI using a provisioned certificate. In step 3b, SLF 408 selects an HSS based on IMSI mapping to UDM. In step 4, SLF 408 sends the authentication request (IMSI) to the selected UDM, which as indicated in FIG. 4, is AUSF/UDM 410-1. In step 5, AUSF/UDM 410-1 generates authentication vectors (AVs) based on a root key. In step 6, AUSF/UDM 410-1 initiates EAP AKA' authentication or EAP AKA* authentication (AKA* refers to AKA with increased home control). In step 7, AUSF/UDM 410-1 sends an authentication response (AVs) to SLF 408, and in step 8, SLF 408 sends the authentication response (AVs) to AMF 406. In step 9, AMF 406 sends an authentication request to UE 402 through (R)AN 404. SHAN et al (20210314899) discloses, authentication is required, the AMF 321 requests it from the AUSF 322; if Tracing Requirements about the UE 301 are available at the AMF 321, the AMF 321 provides the Tracing Requirements in its request to the AUSF 322. Upon request from the AMF 321, the AUSF 322 executes authentication of the UE 301. The AUSF 322 selects a UDM 327 and gets the authentication data from the UDM 327. Once the UE 301 has been authenticated, the AUSF 322 provides relevant security related information to the AMF 321. In case the new AMF 321 provided a SUCI to the AUSF 322, the AUSF 322 returns the SUPI to the new AMF 321 only after the authentication is successful. After successful authentication in the new AMF 321, which is triggered by the integrity check failure in old AMF 321 at operation 405, the new AMF 321 invokes operation 404 above again and indicates that the UE 301 is validated (e.g., through a reason parameter). NAS security context does not exist, the NAS security initiation is performed. If the UE 301 had no NAS security context in operation 401, the UE 301 includes the full Registration Request message. The AMF 321 decides if the Registration Request needs to be rerouted, where the initial AMF 321 refers to the AMF 321. In some embodiments, during the authentication and authorization procedure, the AMF 321 receives an indication of whether the LADN(s) is/are authorized to be used by the subscriber UE 301 based on information in the subscription profile from UDM 327. At operation 409c, the AMF 321 initiates NGAP procedure to provide the 5G-AN 310 with the security context if the 5G-AN 310 had requested for UE Context. In addition, if Tracing Requirements about the UE 301 are available at the AMF 321, the AMF 321 provides the 5G-AN 310 with Tracing Requirements in the NGAP procedure. At operation 409d, the 5G-AN 310 stores the security context and acknowledges to the AMF 321. The 5G-AN 310 uses the security context to protect the messages exchanged with the UE 301. UTHOR UNKNOWN, "Technical Specification Group Services and System Aspects; Security architecture and rocedures for 5G System (Release 15); {{Technical Specification 33.501, Version 15.0.0, 3GPP Organizational}}) discloses,  the AUSF shall send a Nudm_UEAuthentication_Get Request message to the UDM/ARPF, if SUCI was included in the Nudm_UEAuthentication_Get Request, UDM/SIDF shall deconceal the SUPI and then choose EAP-AKA’ as authentication method as described in clause 6.1.2. The UDM/ARPF shall first generate an authentication vector with Authentication Management Field (AMF) separation bit = 1 as defined in TS 33.102 [9]. The UDM/ARPF shall then compute CK’ and IK’ as per the normative Annex A and replace CK and IK by CK’ and IK’. The UDM/ARPF shall subsequently send this transformed authentication vector (RAND, AUTN, XRES, CK’, IK’) to the AUSF from which it received the Nudm_UEAuthentication_Get Request together with an indication that the AV is to be used for EAP-AKA' using a Nudm_UEAuthentication_Get message. In case SUCI was included in the Nudm_UEAuthentication_Get Request, UDM will include the SUPI in the
Nudm_UEAuthentication_Get Response.The AUSF and the UE shall then proceed as described in RFC 5448 [12] until the AUSF is ready to send the EAP-Success. The AUSF shall send the EAP-Request/AKA'-Challenge message to the SEAF ina Nausf_UEAuthentication_Authenticate Response message.The SEAF shall transparently forward the EAP-Request/AKA'-Challenge message to the UE ina NAS message Auth-Req message. This message shall also include the ngKSI that will be used by the UE and AMF to identify the partial native security context that is created if the authentication is successful. The ME shall forward the RAND and AUTN received in EAP-Request/AKA'-Challenge message to the USIM.
	The closest prior arts Nair et al, SHAN et al and Technical Specification 33.501, Version 15.0.0, 3GPP Organizational, fail to teach receiving, at a main service of the second network function, a request from a first network function for a desired service via Hypertext Transfer Protocol / Representational State Transfer, HTTP/REST, signaling, the request comprising information that identifies one or more delegate endpoints of the first network function that expose one or more delegate services, respectively, of the first network function for providing the desired service using one or more different communication styles.
	The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1, 26, and 35 obvious, over any of the prior art of record, alone or in combination.
Dependent claims 2-17 and 27 are either directly or indirectly dependent upon independent claims 1, therefore, are allowed in view of their dependence upon claims 1, 26.
Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643